DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claims 1-14 and 15-19 drawn to an integrated-circuit package apparatus and a computing system, classified in CPC H01L23/5384 and CPC H01L25/0657, respectively. 
II.	Claims 20-22 drawn to a process of assembling a reverse-bridge structure to an integrated-circuit die, classified in CPC H01L21/565. 
The inventions are distinct, each from the other because of the following reasons:
Invention Group II and I are related as process of making and product made. The invention are distinct if either or both of the following can be show: (1) that process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another materially different process (MPEP 806 § 806.05(f)). In the instant case, the product as claimed, in claim 1 and claim 15, can be made by another materially different process, because there are no process steps in claim 20 to make “an integrated-circuit (IC) die coupled to the passive device, through the structure, wherein the IC 5die is above the die side of the IC package substrate, and wherein the passive device and the IC die are coupled to the IC package substrate by a through-silicon via (TSV)”, as required by claim 1; and there are no process steps in claim 20 to make “wherein the first IC die and the reverse-bridge IC die are face-to-face coupled at active devices and metallization of the first IC die; a passive device on a reverse-bridge IC die, wherein the passive device is suspended above the IC package 
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because at least the following reason(s) apply:
The inventions have acquired a separate status in the art in view of their different classification, and/or
The inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
Further restriction to one of the following inventions is required under 35 U.S.C. 121:
1-14 drawn to an integrated-circuit package apparatus, classified in CPC H01L23/5384.
15-19 drawn to a computing system, classified in CPC H01L25/0657.
Inventions I and II are related as combination and subcombination. Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for 
In the instant case, the subcombination as disclosed in claim 15 has the same combination of claim 1, such as: a passive device on a structure above a die side of an integrated-circuit package substrate; and an integrated-circuit (IC) die coupled to the passive device, through the structure, wherein the IC 5die is above the die side of the IC package substrate, and wherein the passive device and the IC die are coupled to the IC package substrate by a through-silicon via (TSV). The subcombination as disclosed in claim 15, further includes a die side and a land side; 20a first IC die contacting an electrical bump on the IC package substrate die side; a reverse-bridge IC die on the first IC die, wherein the first IC die and the reverse-bridge IC die are face-to-face coupled at active devices and metallization of the first IC die, and an electrical bump that contacts the TSV at a backside surface of the first IC die, wherein the electrical bump contacts the die side of the IC package substrate; a printed wiring board coupled to the IC package substrate; and a chipset at least partly on the printed wiring board, which are not required by combination as claimed in claim 1 for patentability. Moreover, the subcombination as claimed in claims 15 has utility by itself or in other combinations, for example, the computing system includes a printed wiring board coupled to the IC package substrate; and a chipset at least partly on the printed wiring board.
Because these inventions are independent or distinct for the reasons given above and there would be a serious burden on the examiner if restriction is not required 
The examiner has required restriction between combination and subcombination. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104. See MPEP § 821.04(a). Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention.
The election may be made with or without traverse. To reserve a fight to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of fight to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of 
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.
Applicant is reminded that upon the cancellation of claims encompassing to a non-elected species, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141. If claims are added after the election, applicant must indicate which are readable upon the elected species. MPEP § 809.02(a).
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Omar Mojaddedi whose telephone number is 313-446-6582. The examiner can normally be reached on Monday – Friday, 8:00 a.m. to 4:00 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado, can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OMAR F MOJADDEDI/Examiner, Art Unit 2898